                           4:21-cv-04048-JES # 11         Page 1 of 4
                                                                                                   E-FILED
                                                               Tuesday, 21 September, 2021 11:19:36 AM
                                                                            Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

UDELL ROGERS,                                )
  Plaintiff,                                 )
                                             )
   vs.                                       )        No. 21-4048
                                             )
KWAME RAOUL, et. al.,                        )
  Defendants                                 )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims his constitutional rights were violated at Hill

Correctional Center by Defendants Illinois Attorney General Kwame Raoul, Illinois

Department of Corrections (IDOC) Director Rob Jeffreys, Illinois Prisoner Review Board

(PRB) Chairman Craig Findley, Clinical Services Representative Dorrie Love, Clinical

Services Director Chad Schuldt, Caseworker Stanley Simonson, Field Services

Representative Lloyd Sichling, Correctional Officer Roy Little, and Officers John or Jane

Doe.




                                                 1
                         4:21-cv-04048-JES # 11        Page 2 of 4




       Plaintiff has provided two separate complaint forms. The first complaint

includes vague claims alleging the Defendants were “unnecessarily cruel” because they

did not assist him in finalizing a parole location, they “falsified reasons” to move

Plaintiff to segregation, and otherwise made it difficult for him to obtain Mandatory

Supervised Release. (Comp, p. 6).

       The second complaint also includes general allegations that Plaintiff’s proposed

family sites were denied, and he was “wrongfully” placed in segregation. (Comp., p.

15). Plaintiff further mentions he was convicted of an unspecified sexual offense and

then notes his overall opinions about the parole process for sex offenders.

       Plaintiff has failed to provide enough information to put either the Court or the

Defendants on notice of his specific claims. See Fed.R.Civ.P. 8. For instance, the Plaintiff

provides no specific time frames except to say he first inquired about parole in July of

2018. Plaintiff does not indicate how each Defendant was involved, nor does he state

what each Defendant specifically did to violate his constitutional rights.

       In addition, “[f]or a defendant to be liable under section 1983, she must be

personally responsible for the alleged deprivation of the plaintiff's constitutional

rights.” Mitchell v. Kallas, 895 F.3d 492, 498 7th Cir. 2018). “The personal-involvement

requirement is satisfied if the constitutional violation occurs at a defendant's direction

or with her knowledge or consent.” Id. An individual is not liable simply because she is

a supervisor. See Taylor v. Ways, 999 F.3d 478, 493 (7th Cir. 2021). Therefore, it is unclear

how the Attorney General, the IDOC Director, or Jane or John Doe officers would have

any direct involvement in parole decisions.

                                              2
                         4:21-cv-04048-JES # 11        Page 3 of 4




       Therefore, Plaintiff’s complaint is dismissed for failure to state a claim upon

which relief can be granted and as a violation of Rule 8 of the Federal Rules of Civil

Procedure.

       The Court will allow Plaintiff an opportunity to file an amended complaint

clarifying his specific claims. Plaintiff must use one complaint from and must list his

allegations only one time. Plaintiff’s amended complaint should include numbered

paragraphs. Each paragraph should briefly describe what happened, when it occurred,

and who was involved. For instance, who placed Plaintiff in segregation, when, and

why? Did Plaintiff receive a disciplinary ticket? Did he appear before the Adjustment

Committee?

       In addition, does Plaintiff’s conviction have an impact on his parole status?

       Finally, Plaintiff should limit his complaint to his specific claims against each

named Defendant and not general opinions. This helps prevent confusion over his

intended claims.

       Plaintiff has also filed two motions for appointment of counsel. [5, 10]. The

motions are denied with leave to renew after Plaintiff clarifies his intended claims.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed for failure to state a claim upon which relief

       can be granted pursuant to 28 U.S.C. §1915A and as a violation of Federal Rule of

       Civil Procedure 8.

       2) The Court will allow Plaintiff an opportunity to file an amended complaint

       clarifying his claims. Plaintiff must follow the instructions provided and must

                                             3
                         4:21-cv-04048-JES # 11         Page 4 of 4




      file his proposed amended complaint within 21 days or on or before October 13,

      2021. If Plaintiff ignores the Court’s instructions or he fails to file his amended

      complaint on or before October 13, 2021, his case will be dismissed.

      3) Plaintiff’s motions for appointment of counsel are denied with leave to renew

      after Plaintiff clarifies his intended claims. [5, 10].

      4) Plaintiff is reminded he must immediately notify the Court in writing of any

      change in his mailing address and phone number. Failure to provide this

      information could lead to the dismissal of Plaintiff’s lawsuit. [2].

      5) The Clerk of the Court is to provide Plaintiff with a blank complaint form to

      assist him and to reset the internal merit review deadline within 30 days.

ENTERED this 21st day of September, 2021.



                               s/ James E. Shadid

                   ____________________________________________
                                JAMES E. SHADID
                         UNITED STATES DISTRICT JUDGE




                                               4
